Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered, wherein claims 1, 29, 30, and 33 were amended.  Claims 1-2, 8-14, 16-18, 22-33, and 70-73 are pending with claims 13 and 32 having been previously withdrawn.  Claim interpretation previously made under 35 USC 112(f) and the previous provisional rejection on the ground of nonstatutory double patenting are both maintained.  

Claim Objections
Claims 29-30 and 33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependencies.   Consider instead (in each claim):  --an outer edge of the reaction washerclaim 27, the reaction washer has already been identified as being the washer of claim 1.  
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 8-12, 14, 16-18, 22-33, 33, and 70-73 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “but not at or near,” with “near’ being a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2, 8-12, 14, 16-18, 22-33, 33, and 70-73 are rejected as being dependent from a rejected claim.  
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, claim 16 recites “any geometric shape,” the metes and bounds of which are not clear.  
Appropriate action is necessary.  No new matter should be entered.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-12, 14, 16, 22-23, 25-27, 29-30, 33, and 70-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan, et al. (2007/0086874, “Sullivan”), of record.

 Regarding claim 1, Sullivan discloses a reaction washer (11, Fig 10, below, [0066-68]) capable of receiving counter torque generated due to tightening or loosening of a threaded fastener (31, Fig 12B, below) including:
an outer edge (outer peripheral edge 19, defining hexagonal shape) having a geometric shape that allows for rotational coupling with a power tool, 
a center bore (21, [0068]) and 
a flat bottom surface (Fig 10 shows the bottom surface washer 11 that defines a generally flat surface; additionally, when used as intended, washer 11 would necessarily define a flat surface, as shown in Fig 12B) having friction coefficient increasing treatment means (knurls 35, Fig 10) disposed about an outer peripheral portion of the flat bottom surface and extending inwardly toward, but not near, the center bore to a width less than a total width of the flat bottom surface (knurls 35 extend inwardly from outer periphery but not near center bore).

    PNG
    media_image1.png
    351
    395
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    489
    326
    media_image2.png
    Greyscale



Regarding claim 2, Sullivan discloses the limitations of claim 1, as described above, and further discloses that the friction coefficient increasing treatment means are selectively biased towards the outer edge (knurls are disposed (biased) closer to outer edge than inner edge).

Regarding claim 8, Sullivan discloses the limitations of claim 1, as described above, and further discloses an effective friction radius of the washer (outermost radius of 11) is greater than an effective friction radius of the threaded fastener 31 (Fig 12B).  

 Regarding claim 9, Sullivan discloses the limitations of claim 8, as described above, and further discloses that 
 Regarding claim 10, Sullivan discloses the limitations of claim 9, as described above, and further discloses a reaction abutment force received by the washer outer edge is of larger magnitude than an action torque received by an outer edge of the threaded fastener (because the device of Sullivan meets the previous structural limitations of the claims).

 Regarding claim 11, Sullivan discloses the limitations of claim 1, as described above, and further discloses that portions of the friction coefficient increasing means 35 are positioned beyond an effective friction radius of a nut or a bolt head about the bottom surface of the washer (Fig 12B, above).  

 Regarding claim 12, Sullivan discloses the limitations of claim 1, as described above, and further discloses that the bottom surface includes a smooth surface 17a formed between the center bore to capable of accepting a bolt and the friction coefficient increasing treatments (Figs 10 and 12B, above, [0068]).

Regarding claim 14, Sullivan discloses the limitations of claim 8, as described above, and further discloses that the outer edge of the washer is parallel with an inner edge of an outer socket during installation (such as in Figs 6 and 16).

Regarding claim 16, Sullivan discloses the limitations of claim 1, as described above, and further discloses that geometric shapes include either;
concave portions extending inwardly and convex portions extending outwardly which
are alternately and repeatedly provided in a radial direction around a central point of the
washer; or 
any geometric shape such as triangle, curvilinear triangle, square, rectangle,
parallelogram, rhombus, trapezoid, trapezium, kite, pentagon, hexagon, heptagon,


Regarding claim 22-23, Sullivan discloses the limitations of claim 1, as described above, and further discloses a fastening socket assembly including: 
an inner socket 58 having an inner edge with a nut or stud-head engaging means; and an outer socket  60 having an inner edge with a reaction washer engaging means for engaging an outer edge of the reaction washer of claim 1 (as in Figs 6 and 16); and wherein the inner socket is substantially disposed inside the outer socket, and wherein the inner socket and the outer socket are coupled together with a mechanism that allows the inner socket and the outer socket to be cooperatively and relatively rotated in opposite directions (can be rotated in opposite directions by rotating tool (and 58) counterclockwise while activating the tool to rotate socket 60 clockwise) and wherein the outer socket inner edge and the washer outer edge are parallel (Figs 6, 16).

Regarding claim 25, Sullivan discloses the limitations of claim 22, as described above, and further discloses wherein the outer socket is formed as a reaction pad non-rotatably attachable to a housing (62) of the tool (see Paragraph 80 which discloses, "a first socket head 58 and a second socket head 60. The first socket head 60 engages with the biasing fastener 10 and is fixed relative to the body 62 
 Regarding claim 26, Sullivan discloses the limitations of claim 22, as described above, and further discloses that the fastening socket assembly of claim 22 integrated into an offset link having: a drive force input assembly: the inner socket formed as a drive force output assembly; and the outer socket formed as a reaction force assembly (as described above, and Figs 1-16).  

Regarding claim 27, Sullivan discloses the threaded fastener for fastening objects including: 
a stud (20, Fig 12B);
either a nut (31) to be tightened or loosened threadedly engageable with the stud or a stud-head to be tightened or loosened connected to the stud; and 
the reaction washer of claim 1 disposed between one of the objects and either the nut or the stud-head (Fig 12B, as described above).  

Regarding claims 29, 30, and 33, Sullivan discloses the reaction washer of claim 1, as described above, and further discloses a reaction arm-free torque power tool to tightening or loosening the threaded fastener, the tool defining an inner socket having an inner edge with a nut or stud-head engaging means; an outer socket having an inner edge with a reaction washer engaging means for engaging an outer edge of the reaction washer, wherein the inner socket is substantially disposed inside the outer socket, and wherein the inner socket and the outer socket are coupled together with a mechanism that allows the inner socket and the outer socket to be cooperatively and relatively rotated in opposite directions (as described above), a turning force generating mechanism (lower portion of device 56, Fig 6); and a drive to transfer the turning force (upper portion of device 56, Fig 6).  

Regarding claim 70, Sullivan discloses the limitations of claim 1, as described above, and further discloses wherein the friction coefficient increasing treatment means are 

Regarding claim 71, Sullivan discloses the limitations of claim 1, as described above, and further discloses wherein the friction coefficient increasing treatment means are not located at or adjacent the radius of the center bore (Figs 22A-B, as described above).

Regarding claim 72, Sullivan discloses the limitations of claim 1, as described above, and further discloses wherein the friction coefficient increasing treatment means include either: roughenings; polygonal surfaces; splines; knurls; spikes; grooves; slots; protruding points or corners; or any combination thereof (radial grooves, Figs 22A-B).

Regarding claim 73, Sullivan discloses the limitations of claim 8, as described above, and further discloses wherein the outer edge of the washer is shaped with a geometry to rotatably couple with an inner edge of an outer socket 58 inner edge which is shaped with a corresponding geometry (Fig 16).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as applied to claims 1 and 8.  

Regarding claims 17-18, Sullivan discloses the limitations of claims 1 and 8, as described above, but does not explicitly disclose the tapered bottom edge portion as particularly required by the claims.  However, in a different embodiment (as seen in 4C), Sullivan teaches alternatively providing a reaction washer that defines a flat bottom surface having tapered bottom edge portion around the surface.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the tapered edge of the washer of this alternate embodiment as a simple substitution for a known element to produce the predictable result of effective frictional engagement and fattener retention.  

Regarding claim 31, Sullivan discloses the limitations of claim 30, as described above, but does not explicitly disclose that the power tool is driven electrically, hydraulically or pneumatically.  However, a skilled artisan would have found it obvious to configure the tool power to best suit a particular application, including configuration that were at least one of electrical, hydraulic, or pneumatic, as is known in the art.  


Claim 28, is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, as applied to claim 27, and further in view of Su (2009/0142155), of record. 

Regarding claim 28, Sullivan discloses the limitations of claim 27, as described above, but does not explicitly disclose a dual washer assembly having the second washer being disposed between the other or the objects and another part of the fastener not to be rotated. .  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 90 of copending Application No. 15/570,670 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims require a reaction washer consistent with instant claim 1.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any base claim was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference as applied in the prior rejection of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723